         Case 1:18-cv-10327-PBS Document 58 Filed 07/11/19 Page 1 of 2


                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 RICHARD J. LYMAN; WILLIAM F. WELD; and
 ROBERT D. CAPODILUPO,

                                Plaintiffs,

                          v.                            CIVIL ACTION
                                                        NO. 1:18-cv-10327
 CHARLES D. BAKER, in his official capacity as
 Governor of the Commonwealth of Massachusetts;
 and WILLIAM FRANCIS GALVIN, in his official
 capacity as Secretary of the Commonwealth of
 Massachusetts,

                                Defendants.


    NOTICE OF WITHDRAWAL OF APPEARANCE OF JULIANA deHAAN RICE

       Pursuant to Local Rule 83.5.2(d), please enter the withdrawal of appearance of the

undersigned, Juliana deHaan Rice, Assistant Attorney General, as counsel for the defendants

Charles D. Baker, as Governor and William Francis Galvin, in his official capacity as Secretary

of the Commonwealth of Massachusetts. The defendants will continue to be represented by

Assistant Attorneys General Amy Spector and Robert E. Toone.



                                              Respectfully submitted,

                                              MAURA HEALEY
                                              ATTORNEY GENERAL

                                              /s/ Juliana deHaan Rice
                                              Juliana deHaan Rice, BBO No. 564918
                                              Assistant Attorney General
                                              Government Bureau
                                              One Ashburton Place
                                              Boston, MA 02108
                                              (617) 963-2583
 Date: July 11, 2019                          juliana.rice@state.ma.us
         Case 1:18-cv-10327-PBS Document 58 Filed 07/11/19 Page 2 of 2


                                  CERTIFICATE OF SERVICE
        I certify that this document, filed through the Court’s ECF, system will be sent
electronically to registered participants as identified on the Notice of Electronic Filing (NEF) and
that paper copies will be sent to those indicated as non-registered participants by first-class mail
on July 11, 2019.

                                                     /s/ Juliana deHaan Rice
                                                     Juliana deHaan Rice
                                                     Assistant Attorney General




                                                 2
